UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2014(Unaudited) Deutsche Small Cap Core Fund (formerly DWS Small Cap Core Fund) Shares Value ($) Common Stocks 96.8% Consumer Discretionary 15.0% Auto Components 4.6% Dana Holding Corp. Modine Manufacturing Co.* Tenneco, Inc.* Tower International, Inc.* Hotels, Restaurants & Leisure 3.0% Red Robin Gourmet Burgers, Inc.* Ruby Tuesday, Inc.* The Cheesecake Factory, Inc. Leisure Products 0.9% Arctic Cat, Inc. Media 2.1% Live Nation Entertainment, Inc.* MDC Partners, Inc. "A" Specialty Retail 3.2% ANN, Inc.* Brown Shoe Co., Inc. The Children's Place, Inc. (a) Textiles, Apparel & Luxury Goods 1.2% Unifi, Inc.* Consumer Staples 2.9% Food & Staples Retailing Pantry, Inc.* Roundy's, Inc. The Andersons, Inc. Energy 3.9% Energy Equipment & Services 2.0% Dawson Geophysical Co. Key Energy Services, Inc.* Oil, Gas & Consumable Fuels 1.9% Alon U.S.A. Energy, Inc. (a) Energy XXI (Bermuda) Ltd. (a) Financials 20.9% Banks 7.7% Cardinal Financial Corp. First Merchants Corp. Hancock Holding Co. Lakeland Bancorp., Inc. OFG Bancorp. (a) Umpqua Holdings Corp. (a) Wintrust Financial Corp. Capital Markets 3.1% Calamos Asset Management, Inc. "A" Manning & Napier, Inc. Pzena Investment Management, Inc. "A" Consumer Finance 1.9% Cash America International, Inc. (a) World Acceptance Corp.* (a) Insurance 5.0% American Equity Investment Life Holding Co. (a) FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. Symetra Financial Corp. United Fire Group, Inc. Real Estate Investment Trusts 2.2% Ashford Hospitality Trust (REIT) Sun Communities, Inc. (REIT) (a) Thrifts & Mortgage Finance 1.0% HomeStreet, Inc. Health Care 16.5% Biotechnology 0.8% Threshold Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 4.9% CONMED Corp. STERIS Corp. SurModics, Inc.* Thoratec Corp.* West Pharmaceutical Services, Inc. Health Care Providers & Services 7.1% Centene Corp.* Kindred Healthcare, Inc. MedCath Corp.* Molina Healthcare, Inc.* PharMerica Corp.* Providence Service Corp.* U.S. Physical Therapy, Inc. Life Sciences Tools & Services 1.2% Albany Molecular Research, Inc.* (a) Pharmaceuticals 2.5% Impax Laboratories, Inc.* Omeros Corp.* (a) Industrials 13.5% Aerospace & Defense 2.2% Ducommun, Inc.* Esterline Technologies Corp.* Airlines 2.1% JetBlue Airways Corp.* (a) SkyWest, Inc. Commercial Services & Supplies 3.0% Deluxe Corp. Ennis, Inc. Kimball International, Inc. "B" Machinery 1.9% Altra Industrial Motion Corp. Briggs & Stratton Corp. (a) Marine 1.2% Matson, Inc. Professional Services 2.1% Resources Connection, Inc. TrueBlue, Inc.* Road & Rail 1.0% Swift Transportation Co.* (a) Information Technology 17.8% Communications Equipment 1.0% Calix, Inc.* Electronic Equipment, Instruments & Components 5.4% Anixter International, Inc. Benchmark Electronics, Inc.* Checkpoint Systems, Inc.* Plexus Corp.* Sanmina Corp.* IT Services 4.2% Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc.* Syntel, Inc.* Unisys Corp.* Semiconductors & Semiconductor Equipment 4.7% Amkor Technology, Inc.* Entegris, Inc.* Pericom Semiconductor Corp.* Photronics, Inc.* Software 2.5% Actuate Corp.* Pegasystems, Inc. Take-Two Interactive Software, Inc.* Materials 3.0% Chemicals 2.1% A Schulman, Inc. Minerals Technologies, Inc. Paper & Forest Products 0.9% Louisiana-Pacific Corp.* Utilities 3.3% Electric Utilities 1.1% Unitil Corp. Multi-Utilities 2.2% Avista Corp. (a) Black Hills Corp. Total Common Stocks (Cost $82,357,814) Securities Lending Collateral 13.1% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $12,925,080) Cash Equivalents 2.0% Central Cash Management Fund, 0.06% (b) (Cost $1,990,022) % of Net Assets Value ($) Total Investment Portfolio (Cost $97,272,916) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $97,358,611.At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $12,784,798.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,889,438 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,104,640. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $12,606,143, which is 12.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
